Citation Nr: 1728408	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 8, 1966 to August 16, 1966, and had additional Army National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for the Veteran's low back disability to 20 percent, effective February 24, 2009.  In June 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the record.  In July 2014 this matter was remanded for further development.


FINDING OF FACT

At no time under consideration is the Veteran's service-connected low back disability shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less, by ankylosis of the spine, or by incapacitating episodes of disc disease, or by separately compensable neurologic abnormality.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), relevant to VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim, have been met.  In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received such notice in July 2009.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding VA's obligation to assist the Veteran, VA has secured the Veteran's pertinent VA and private treatment records.  He was afforded VA examinations in September 2007, September 2009, December 2011 and September 2014.  The Board finds the reports of those examinations adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is nothing in the record suggesting a material change in the Veteran's low back disability since the September 2014 VA examination so as to warrant a reexamination.  38 CFR § 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 5235 - 5243.  Service connection has been established for "degenerative disc disease, lumbosacral spine."  Such disability may be rated either under the criteria in The Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply:  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Notes following the General Formula, Note (1).  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees. Note (2).  All ranges of motion are to be rounded to the nearest five degrees. Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply:  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) following.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim for increase was received through his representative in February 2009.  The date of receipt of the claim was assigned as the effective date of the increase in the rating.  

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As the claim for increase was received February 2009, the period for consideration begins one year prior, in February 2008. 

VA treatment records show that in February 2008, the Veteran presented with complaints of low back pain radiating to both legs and numbness, increasing with walking and heavy lifting, and improved by reclining.  In July 2008, it was noted that he was again receiving epidural injections for back pain, which were helping.  On May 2009 neurology consult, the Veteran complained of low back pain radiating to the right groin area and occasionally to the left leg.  He reported that his low back pain had worsened over the last 1-2 years. Naproxen was prescribed. 

A July 2009 lumbosacral MRI was interpreted as showing, "Modic type I endplates changes posteriorly at the L-L3 space, consistent with inflammatory degenerative disc disease, associated with broad-based disc bulging."  There was no sign of facet central canal stenosis or focal disc herniation.  It was noted that the Veteran had received treatment with acupuncture, epidural injections, used analgesic creams with slight relief and was taking naprosyn or morphine with satisfactory results. 
On September 2009 VA spine examination, the Veteran reported chronic back pain with no radiation.  He indicated that he was able to walk up to a mile unaided.  He denied flare-ups.  Range of motion studies showed forward flexion to 50 degrees (with pain at 50 degrees), extension to 30 degrees (with pain at 30 degrees), right lateral bending to 30 degrees (with pain at 30 degrees), left lateral bending to 30 degrees (with pain at 30 degrees), right rotation to 30 degrees (with pain at 30 degrees), and left rotation to 30 degrees (with pain at 30 degrees).  On repetitive use testing, there was no additional loss of function or range of motion.  There was tenderness and guarding at the right lumbosacral paraspinals.  Motor and sensory examinations were normal.  Hyporeflexia was noted; it was noted that the Veteran is diabetic.  It was noted that the Veteran has IVDS, but had not had incapacitating episodes in the past 12 months.  The diagnosis was degenerative disc disease (DDD) of the lumbar-sacral spine. 

In November 2009, it was noted that a back brace was issued to the Veteran to relieve pain.  

A September 2010 MRI was interpreted as showing no significant changes since the Veteran's prior examination.  Paraspinal and prevertebral soft tissues were normal in appearance, and there were no gross abnormalities.

On December 2011 VA spine examination, the Veteran reported flare-ups with excessive activities.  Range of motion studies showed forward flexion to 40 degrees (with pain at 40 degrees), extension to 20 degrees (with pain at 20 degrees), right lateral flexion to 20 degrees (with pain at 20 degrees), left lateral flexion to 20 degrees (with pain at 20 degrees), right rotation to 25 degrees (with pain at 25 degrees), and left rotation to 25 degrees (with pain at 25 degrees).  On repetitive use testing, there was no additional limitation on range of motion.  Functional loss after repetitive testing included pain on movement and less movement than normal.  There was localized tenderness at the right lumbo-sacral paraspinals, muscle spasm and abnormal spinal contour (straightening of the lumbar lordosis).  Muscle strength, reflex and sensory examinations were normal.  There were no bowel/bladder problems and no signs or symptoms of radiculopathy.  The examiner noted the Veteran has IVDS of the thoracolumbar spine, and had an incapacitating episode over the past 12 months lasting less than 1 week.  The diagnosis was DDD and degenerative joint disease (DJD) of the lumbosacral spine.  The examiner opined that the disability did not impact on the Veteran's ability to work.  

Staten Island Physical Practice clinical records from 2012 to 2014 document the Veteran's reports of low back pain and complaints of worsening.  In October 2012 he reported moderate low back pain with no radiation.  He described the pain as aching and aggravated by prolonged sitting and relieved by bed rest.  Objective findings included posterior tenderness and muscle spasm.  There was no kyphosis or scoliosis.    

On September 2014 VA spine examination, the Veteran reported sharp pains in the morning.  He reported that his back goes out 3 or 4 times a year.  He reported flare-ups.  Range of motion studies showed forward flexion to 70 degrees (with pain at 70 degrees), extension to 10 degrees (with pain at 10 degrees), right lateral bending to 10 degrees (with pain at 10 degrees), left lateral bending to 15 degrees (with pain at 15 degrees), right rotation to 15 degrees (with pain at 15 degrees) and left rotation to 15 degrees (with pain at 15 degrees).  On repetitive use testing, there was no additional limitation in range of motion (except for right rotation, which was 10 degrees); the Veteran did report pain on movement.  There was localized tenderness in the right lower lumbar and muscle spasm.  There was no guarding of the thoracolumbar spine and no abnormal spinal contour.  The Veteran's gait was normal.  Lower extremity strength testing was normal (5/5), as was sensory testing.  Reflexes in the knees and ankles were absent.  There were no signs or symptoms of radiculopathy and no ankylosis of spine.  There were no bowel or bladder problems.  There were no signs or symptoms of radiculopathy.  Imaging studies showed arthritis. The examiner noted the Veteran has IVDS of the thoracolumbar spine, and had an incapacitating episode over the past 12 months lasting at least 1 week but less than 2 weeks.  It was noted that the Veteran occasionally used a back brace.  The examiner opined that the Veteran's low back disability impacts his ability to work.  It was noted he had retired in 1987or 1988 from his job an elevator mechanic due to difficulty bending while working. 


Analysis

The Veteran's low back disability is currently rated 20 percent under Code 5242 (and the General Formula).  A higher schedular rating under the General Formula would require either that forward flexion is limited to 30 degrees or less or with ankylosis of the entire thoracolumbar spine.  The evidence of record does not show that during any period under consideration in this appeal (from February 2008) symptoms of the Veteran's low back disability met (or approximated) any schedular criteria for a rating in excess of 20 percent.  Thoracolumbar forward flexion has consistently been greater than to 30 degrees; it was to 50 degrees on September 2009, 40 degrees on December 2011, and 70 degrees on September 2014 VA examinations.  Ankylosis of the spine was neither found, nor alleged.  No examination found separately ratable neurological manifestations.

The Board has considered whether a higher rating maybe warranted under the Formula for Rating IVDS based on incapacitating episodes.  Under that Formula, the next higher (40 percent) rating based on incapacitating episode requires at least 4 weeks of incapacitating episodes in a 12 month period.  At no time under consideration is the Veteran's low back disability shown to have been manifested by incapacitating episodes exceeding 2 weeks in a year.  Accordingly, rating the disability based on incapacitating episodes would be of no benefit to the Veteran.  

Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has had any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  He denied flare-ups on the September 2009 VA examination.  In December 2011, he reported flare-ups with "excessive activities" and in September 2014, he reported flare ups, with his back going out 3 to 4 times a year.  None of these reports of flare-ups reflect a distinct period of time when increased symptomatology warranting was shown, so as to warrant a  "staged increase".  Notably, VA outpatient treatment records do not document flare-ups (and provide no further information on the matter).  VA examiners have considered functional loss due to symptoms such as pain on movement and repetitive use, but even with such considerations, functional limitations warranting a higher rating are not shown.  
Regarding neurological manifestations, in December 2011 and September 2014, the Veteran denied bowel or bladder symptoms and VA examiners repeatedly found no evidence of radiculopathy.  Although abnormal/absent reflexes were noted in September 2009 and September 2014, the examiner indicated that such symptoms were due to diabetes.  As the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of low back disability shown at any time during the appeal period, the Board finds that "staged" increased ratings are not warranted.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's service-connected low back disability addressed above are encompassed by the criteria for the schedular ratings assigned.  The Veteran has not alleged any manifestations or functional impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record in the context of the instance claim for increase.  The Veteran's reports regarding termination of his last employment have been inconsistent.  On September 2009 VA examination, he reported that he had been unemployed for 21 years, and stopped working "secondary to a left total knee replacement."  But on September 2014 VA examination, he apparently indicated to the examiner that he retired in 1987 because he found it "bothersome to bend when he was working,".  The December 2011 VA examiner found that the Veteran's low back disability did not impact his ability to work.  No examiner of record has opined that the Veteran's back disability precludes his participation in substantially gainful employment.

The preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

A rating in excess of 20 percent for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


